DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 04/20/2022. 
Claim 69 has been amended. Claims 91-92 have been newly added and no claims have been newly canceled.

Claims 69-72, 74-92 are currently pending.

Claims 80-86 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/10/2020.
Claims 75-77, 79 and 88 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected specie (porous), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/10/2020.

Claims 69-72, 74, 78, 87 and 89-92 have been examined on their merits.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/354,335, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Applicant has amended claim 69 to require wherein the protein extract is obtained by a method comprising repeated treatments of the sample of ECM with gradient concentrations of extraction buffer and collecting supernatant after each treatment to remove insoluble ECM and to obtain the protein mixture (extracted protein) and concentrating the protein mixture (extracted protein). This disclosure is not found in 62/354,335 and therefore the claims are not given the benefit of the filing date of the provisional.
Claims 69-72, 74, 78, 87 and 89-92 have been examined with the effective filing date of PCT/US17/39135 which is 06/23/2017.


Claim Interpretation
Claim 69 is a product-by-process claim; claims 70-72, 74, 78, 87 and 89-92 depend from said claim. M.P.E.P. § 2113 reads,  “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)
The use of 35 U.S.C. §§ 102 and 103 rejections for product-by-process claims has been approved by the courts. “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
In addition, claim 69 is not interpreted as excluding protein fragments; only that at least two full length proteins are required to be present in the protein mixture of the composition.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s)  69, 71-72, 87, 90-92 are rejected under 35 U.S.C. 103 as being unpatentable over Voytik-Harbin et al (US 2012/0115222-newly cited) in view of Matheny et al (US 2007/0014773-previously cited).

Regarding claim 69, 71, 90-92, Voytik-Harbin teach collagen compositions and methods of making collagen compositions for combination with hematopoietic stem cells (page 1 para 6). Mammalian extracellular matrix components are solubilized from intact extracellular matrix material wherein the collagen is not substantially free from impurities or is free of impurities (page 3 para 87-88). In any of the embodiments the insoluble fraction can be extracted to produce purified collagen by repeating the extraction step multiple times and retaining the soluble fractions (removing insoluble ECM)(page 5 para 109). Illustrative extraction solutions can be used in gradient concentrations (page 5 para 107). Voytkin-Harbin are silent with regard to the concentration of laminin in their soluble protein extract, but do suggest that their soluble extract is comprised primarily of purified collagen, 95% to 99.9% pure (page 3 para 88) and this would thus require very low levels of any other proteins (less than 5%), including laminins. Concentrating the protein extract is suggested (page 3 para 84, page 7 para 137, page 10 para 176).
Voytik-Harbin are silent with regard to whether there are any full length ECM proteins present in their protein mixture.
Matheny teach that if the decellularization process removes important key proteins that these proteins can be added back into the product by replacement of proteins incidentally extracted with the cells to preserve desired bioactivity (page 5 para 47-48, 50).
Therefore, even if the Voytik-Harbin protein extract does not meet the requirements for this claim limitation, the person of ordinary skill in the art would have been motivated to replenish the ECM protein extract with intact full length proteins because Matheny suggests that this is beneficial to preserve the desired bioactivity of the ECM product after decellularization. One of ordinary skill in the art would have had a reasonable expectation of success because Voytik-Harbin also indicate that additional therapeutic agents can be added to their scaffold product including proteins and growth factors (proteins)(page 8 para 141).
Regarding claim 72, Voytik-Harbin do not require synthetic polymers.
Regarding claim 87, Voytik-Harbin do not explicitly teach packaging their soluble protein extract in a kit. However, it is well-known in the art to separately package ingredients to be combined together for the known advantage of improved storage and prevention of premature reaction and thus including a kit containing the insoluble collagen mixture would have been an obvious addition.
Therefore the combined teachings of Voytik-Harbin et al and Matheny et al render obvious Applicant’s invention as claimed.

Claim(s)  70 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Voytik-Harbin et al (US 2012/0115222-newly cited) in view of Matheny et al (US 2007/0014773-previously cited) as applied to claims 69, 71-72, 87, 90-92 above and further in view of Nnanna et al (US 2004/0010122-newly cited).
Regarding claims 70 and 74, Voytik-Harbin do not explicitly teach wherein the extract is in powder form or hydrogel form. 
Nnanna teach methods for producing soluble collagen protein products and suggest that suitable formats include gelatin (hydrogel) or further concentrating into a dried powder (page 2 para 12, 14).
One of ordinary skill in the art would have been motivated to formulate the soluble collagen extract of Voytik-Harbin in a hydrogel form or a powder form because Nnanna teach and suggest that these are suitable formats for a soluble collagen product. One of ordinary skill in the art would have had a reasonable expectation of success because Voytik-Harbin suggest that their collagen products can be freeze-dried (page 5 para 112) or can be in various forms for administration of cells (page 8 para 144).
Therefore the combined teachings of Voytik-Harbin et al, Matheny et al and Nnanna et al render obvious Applicant’s invention as claimed.


Claim(s)  74 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Voytik-Harbin et al (US 2012/0115222-newly cited) in view of Matheny et al (US 2007/0014773-previously cited) as applied to claims 69, 71-72, 87, 90-92 above and further in view of Badylak et al (US 2015/0297798-previously cited, referred to as Badylak ‘798) and Yoo (US 2011/0212501-newly cited).
Regarding claims 74 and 78, the combined teachings of Voytik-Harbin and Matheny render obvious the composition comprising the protein mixture extracted from extracellular matrix as described above, but do not explicitly teach wherein the extract is in a multilayered hydrogel form. 
Badylak ‘798 teach the use of a gelled, solubilized extracellular matrix (ECM) composition to repair defects in the body (abstract) and include wherein their ECM is obtained from mammals, decellularized and fat is removed (delipidated) (page 1 para 9-10, page 2 para 12-13, para 15, page 9 para 89, para 91, page 10, para 94) as well as embodiments wherein it is taught to be beneficial to have the ECM provided in hydrogel layers (multilayered) (page 8 para 78). 
Yoo teach multilayered 3D constructs comprising living cells embedded within layers of hydrogel include various cell types including hematopoietic stem cells (page 6 para 98-99) and these types of constructs are useful for repair of damaged tissue (page 1 para 2).
One of ordinary skill in the art would have been motivated to include embodiments with multilayered ECM hydrogel forms in Voytik-Harbin because Badylak ‘798 indicate that this is a beneficial use for soluble ECM hydrogels that have been decellularized and delipidated. One of ordinary skill in the art would have had a reasonable expectation of success because Badylak ECM hydrogels are decellularized, delipidated, made from mammals and intended for repair of damaged body tissue as are Voytik-Harbin and also because Yoo teach that hematopoietic stem cells (the cell type used by Voytik-Harbin) are suitable for combination with a multilayered hydrogel.
Therefore the combined teachings of Voytik-Harbin et al, Matheny et al, Badylak ‘798 and Yoo render obvious Applicant’s invention as claimed.


Claim 89 is rejected under 35 U.S.C. 103 as being unpatentable over Voytik-Harbin et al (US 2012/0115222-newly cited) in view of Matheny et al (US 2007/0014773-previously cited) as applied to claims 69, 71-72, 87, 90-92 above and further in view of Nunokawa et al (US 2002/0168705-previously cited).
Regarding claim 89, the combined teachings of Voytik-Harbin and Matheny render obvious the claimed invention as described above, but do not mention using PEG to concentrate their extracted proteins.
Nunokawa teach methods of producing proteins and that to prepare concentrated extracts that any method such as ultrafiltration centrifugation, dialysis, PEG precipitation and so forth can be used (page 2 para 26).
One of ordinary skill in the art would have been motivated to include PEG precipitation, either as an additional concentration step, or as an alternative concentration step, in the method of Voytik-Harbin because Nunokawa teach that dialysis and PEG precipitation are art recognized equivalents for the concentration of protein containing extracts from cells. One of ordinary skill in the art would have had a reasonable expectation of success because Voytik-Harbin uses dialysis and centrifugation for concentration of their extracts.
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). (see MPEP 2144.06)
Therefore the combined teachings of Voytik-Harbin et al, Matheny et al, and  Nunokawa et al render obvious Applicant’s invention as claimed.




Response to Arguments
Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive. Applicant’s arguments have been addressed in so far as they relate to the new rejections above.
Applicant argues that Matheny is limited to a composition comprising intact ECM for regenerating and restoring cardiac function and refer to figure 3 of Matheny as evidence that Matheny is limited to a matrix scaffold with a 3D structure. Applicant asserts that adding proteins that have been removed from a decellularized ECM does not provide a composition comprising the features recited in claim 69.
This is not found persuasive. As described above in the new rejections the Matheny reference is cited to demonstrate that it was known in the art of decellularized ECM that certain desirable proteins are often added back into an ECM extract to replace those inadvertently lost during decellularization and extraction. In addition Voytik-Harbin also indicate that adding back desirable proteins, such as growth factors,  to a soluble fraction of ECM is a desirable tactic in the new rejections above.
Applicant argues that Badylak II does not teach the invention of claim 69 and is limited to a 3D structure that is structurally different from the claimed composition recited in claim 69.
This is not found persuasive. Badylak II is now recited in a new rejection to demonstrate that soluble fractions of ECM can be beneficially used to create multilayered hydrogels as described above. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Badylak II provides the information that soluble extracellular matrix proteins are beneficially used in the form of a multilayered hydrogel.
Applicant argues that Nunokawa is limited to synthesizing protein in a cell-free protein synthesizing system using cell-free extract, nucleic acids and proteins. Applicant argues that Nunokawa does not teach the invention of claim 69.
This is not found persuasive. Nunokawa is now recited in a new rejection to demonstrate that concentrating proteins can be performed in various ways including PEG precipitation as described above. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Nunokawa provides the information that PEG precipitation is an art recognized equivalent to ultrafiltration centrifugation and dialysis for the concentrating of proteins.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.	 
	If, upon receipt of this Office Action, Applicants still desire an interview, one may be requested as set forth in 37 CFR §1.133 by calling the examiner of record.


Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rothrauff et al., “Tissue-specific bioactivity of soluble tendon-derived and cartilage-derived extracellular matrices on adult mesenchymal stem cells”, Stem cell research and Therapy, June 5, 2017, Vol. 8, No. 133, pp. 1-17.
de Castro Bras et al., “Texas 3-Step decellularization protocol: Looking at the cardiac extracellular matrix”, Journal of Proteomics, 2013, Vol. 86, pp. 1-17.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632